Citation Nr: 0522137	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Assad M. Usman, Jr.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to July 
1942, and from October 1942 to June 1946.  The veteran was a 
Prisoner of War (POW) during World War II from April 1942 to 
July 1942.  The veteran died in February 1988, and the 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was previously before the Board in June 2004 when 
it was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., to afford the appellant proper 
notice pursuant to the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  


FINDINGS OF FACT

1. In a March 1999 decision, the Board denied the appellant's 
claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Since the March 1999 Board decision, additional evidence 
has been received; review of this evidence shows that it is 
cumulative and redundant of the evidence that was of record 
at the time of the March 1999 Board decision. 


CONCLUSIONS OF LAW

1. The Board's March 1999 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100 (2004).

2. Evidence received since the final March 1999 Board 
decision, which denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
is not new and material and the claim is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The appellant's application to reopen her claim was received 
in August 2002.  VCAA notice was provided to the appellant in 
August 2002, before the RO decision that is the subject of 
this appeal. The original RO decision that is the subject of 
this appeal was entered in October 2002.  Subsequent to 
remand by the Board, in June 2004 a VCAA letter was sent to 
the veteran providing proper VCAA notice regarding the 
criteria for new and material evidence, information that was 
inadvertently omitted from the March 2002 VCAA letter. The 
veteran was also afforded notice in another VCAA letter 
issued in December 2004, and in the May 2005 Supplemental 
Statement of the Case.  In this regard, the Board is certain 
that adequate notice requirements of the VCAA have been 
provided in compliance with VA statutory obligations 
considered in Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Regarding the appellant's claim on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
the VCAA. The veteran's service medical records are of 
record, as are his VA clinical records. Further, the Board 
has reviewed the evidence of record. With respect to 
providing assistance to the appellant it is also noted that 
she has been notified of the applicable laws and regulations 
which set forth the criteria for new and material evidence. 
The discussions in the rating decisions and statements of the 
cases have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice her.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).




Factual Background

The veteran was a POW from April 1942 to July 1942.  The 
veteran died in February 1988, at age 71.  The certificate of 
death lists the immediate cause of the veteran's death as 
cardiorespiratory arrest; the antecedent cause was listed as 
superior "vera caval" syndrome; and the underlying cause 
was listed as "bronchogenic."  

At the time of his death, the veteran was service connected 
and in receipt of a 
combined 10 percent disability evaluation for shrapnel wound 
injuries involving Muscle Group XII of the right leg, and 
Muscle Group XIV of the left leg.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was initially denied by 
the RO in unappealed rating decisions in August 1988 and 
October 1990.  A review of the veteran's service medical 
records confirms that the veteran sustained shrapnel injuries 
to the lower extremities.  The records are absent for any 
cardiovascular or pulmonary complaints, findings, or 
treatment.  

The August 1988 RO decision found that the evidence did not 
show that that the veteran's service-connected disabilities 
contributed substantially or materially to his death, and 
that superior vena caval syndrome and bronchogenic CA were 
noted too long after his military service discharge.  In the 
October 1990 rating decision the denial for cause of death 
was continued.  The documents included a medical record 
indicating that in February 1946 the veteran was admitted to 
a medical facility with diagnoses of avitaminosis, shrapnel 
in the left leg infected, dysentery, and beriberi.     
It was determined by the RO that postservice medical records 
revealing treatment for a variety of physical disorders of 
the veteran were insufficient to reopen the appellant's 
claim. 

In a March 1999 decision the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  The Board decision considered the veteran's service 
medical records that were deemed unremarkable and many years 
post-service clinical records that showed treatment for a 
variety of disabilities, including pulmonary tuberculosis, 
emphysema, and hypertensive vascular disease.  VA medical 
opinions indicated that the veteran's cardiac problem did not 
contribute to his malignancy, did not accelerate his death, 
and that his demise was due to superior vena cava syndrome 
secondary to malignancy.  Smoking in service was found to 
have contributed very little his pulmonary malignancy.  

The Board essentially determined in the March 1999 decision 
that there was no competent evidence establishing a nexus 
between service or a service connected disability and the 
cause of the veteran's death.  The March 1999 Board decision 
is the last final disallowance of the appellant's claim.  
      
Since the March 1999 Board decision additional evidence has 
been received.  Received from May through November 1999 was 
correspondence from the appellant regarding her claim and her 
request for reconsideration by the Board, which was denied; 
along with information concerning the veteran's POW 
circumstances and his medical condition from service until 
his death; and previously considered service medical 
information, showing treatment for shrapnel wound of the left 
leg infected, dysentery, and beriberi in March 1946.

Received from February to December 2000 was correspondence 
from the appellant regarding her claim and the veteran's 
medical history, VA correspondence annotated by the 
appellant, and previously considered service and post service 
medical records.  Received in March and August 2002 was 
correspondence from the appellant regarding her claim, and 
previously considered service records and post-service 
medical records of the veteran.  Associated with the 
appellant's March 2003 notice of disagreement were previously 
considered service records and post-service medical records 
of the veteran.   

In October 2003 a personal hearing was held at the RO.  The 
appellant submitted evidence at the hearing and indicated 
that the claim should be granted in her favor.  The evidence 
received at the hearing included a statement from the 
appellant regarding the veteran's medical history and its 
relationship to service along with a previously considered 
service medical record.  Correspondence concerning the 
appellant's claim was received through January 2005.

Analysis 

A claim disallowed by the Board is final. 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999). The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis. It should 
be pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible. King v. 
Brown, 5 Vet. App. 19 (1993). Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as laypersons are not competent to offer medical opinions. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were recently amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version is only applicable to 
claims filed on or after August 29, 2001. The appellant's 
claim to reopen service connection for the cause of death was 
received in August 2002, and the new regulation therefore 
applies. The regulation provides that a claimant may reopen a 
previously finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

Turning to the record, the Board notes that evidence received 
since the March 1999 Board denial decision primarily consists 
of previously considered service or postservice medical 
records of the veteran or correspondence from the appellant 
regarding her claim.  This type of evidence is cumulative and 
redundant of medical and lay evidence that has been 
previously considered.  The evidence presented does not 
include competent medical findings that show that the 
veteran's death is etiologically related to a service-
connected disability.  The additional evidence received does 
not raise a reasonable possibility of substantiating her 
claim.  The appellant has made similar assertions in the past 
which have been considered.  However, here lay testimony is 
considered insufficient evidence because laypersons generally 
lack the expertise necessary to opine on matters involving 
medical knowledge. Espiritu.  

The Board notes that during the course of this appeal, VA has 
issued an interim final rule to effectuate a statutory 
amendment which eliminated the 30-day requirement for certain 
disorders, and to add certain additional diseases which the 
Secretary has determined warrant a presumption of service 
connection for former POWs.  See 69 Fed. Reg. 60,083 (Oct. 7, 
2004).  However, since the prior denial was not predicated on 
either on the number of days of prisoner of war service or 
any of the disabilities set forth, the change of law does not 
provide a basis for reconsidering the appellant's claim.  

The Board finds that the evidence received since the March 
1999 Board decision is not new and material. The appellant's 
claim is not reopened.      



ORDER


New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


